             Case 2:19-cr-00448-DLR Document 44-3 Filed 04/27/20 Page 1 of 8




14   BESCHEINIGUNG DER SCHVVEIZERISCHEN BEHoRDE, DIE DAS ERSUCHEN UM UNTER-
     LAGEN SEITENS DER VEREINIGTEN STAATEN ERLEDIGT



     Ich bescheinige hiermit, dass ich   tiVOS.eit/4%     tit        m 01
                                                                 (Name)
     das Amt der/des
                                ,„    1/1ViifJ)1(fiti
                                                               (Titel, z.B. Untersuchungsrichter)
     ausube und dass ich in dieser Eigenschaft mit der Erledigung des Ersuchens der Vereinigten Staa-
     ten im Rahmen des Staatsvertrags zwischen den Vereinigten Staaten von Amerika und der Helveti-
     schen Eidgenossenschaft Ciber gegenseitige Rechtshilfe in Strafsachen in Sachen

             AAA                o t Jim                                              beauftragt warden binL



     Ich bescheinige, dass ich gemass dem Ersuchen der Vereinigten Staaten einen zustandigen Be-
                               ,
     amten der 4)01i) A, 44& 6414(44                              A
                               (Anstalt oder Firma, deren Unterlaigen gesucht werden)
     urn Ausfullung und Unterzeichnung der beiliegenden   Echtheitsbescheinigung  gebeten habe. Ich

     bescheinige, dass die Unterschrift, mit welcher diese Echtheitsbescheinigung versehen ist, die ei-
     genhandige Unterschrift von      th wraiaim 1/1
                                                   4 v                  td4A • Nfrii
                                                        (Name des_ Beamten der Anstalt od Firma, deren

                                         und dass der letztere im Dienste der/des           rr
      Unterlagen gesucht werden)                                                         (Name der Anstalt


      od. Firma, deren Unterlagen gesucht werden)

      tatig 1st und als Aufbewahrer               tterlagen wirkt.

             i1r. Lo                                                                (Unterschrift)
                  (Datum)

                                                                      A.:    0A4AL4 Iti
      Stempel                                                                            (Titel)

      1994
                Case 2:19-cr-00448-DLR Document 44-3 Filed 04/27/20 Page 2 of 8
                  Compagnie

CBH I              Bancaire
                  Helvetique




                                     Certificate of Authenticity of Business Records



ACCOUNT 28343 Magdalena TAVELLA

Geneva, September 26, 2019


This Certificate is issued at the request and for the Prosecutor of the Canton of Zug (Staatsanwaltschaft) in relation
to procedure n° RHI 2018 112 WEM.


We the undersigned, are employed by CBH Compagnie Bancaire Helvetique SA, respectively as CEO and Head of
the Legal Department. We are authorized and qualified to make this declaration on behalf of our Employer,
understanding that we are subject to criminal penalty under Article 307 of the Swiss Penal Code for an intentionally
false declaration.


We declare that the documents related to this account and remitted to the Prosecutor of the Canton of Zug via USB
key entitled :

         •    Account_opening_ documents

         •    Account_statements

         •    Portfolio_valuations

         •    Transfer_advices

         •    Cash_transactions.xls


are true copies of records which:
1.   were made at or near the time of the occurrence of the matters set forth therein, by (or from information
     transmitted by) a person with knowledge of those matters;
2.   were kept in the course of a regularly conducted business activity;
3.   were made by the said business activity as a regular practice; and,
4.   if not original records, are duplicates of original records or extracts of the Bank's database (such as the file
     entitled : Cash-transactions.xls);
The originals or duplicates of these records are maintained in the country of: SWITZERLAND



                                                               BH Compagnie Bancaire Helvetique SA




                                                       Philippe Cordonier                 ChristpIêr Robinson
                Case 2:19-cr-00448-DLR Document 44-3 Filed 04/27/20 Page 3 of 8
                  Compagnie

CBH I             Bancaire
                  Helvetique




                                     Certificate of Authenticity Of Business Records



ACCOUNT 28344 Garcia Blaya GONZALO

Geneva, September 26, 2019


This Certificate is issued at the request and for the Prosecutor of the Canton of Zug (Staatsanwaltschaft) in relation
to procedure n° RHI 2018 112 WEM.


We the undersigned, are employed by CBH Compagnie Bancaire Helvetique SA, respectively as CEO and Head of
the Legal Department. We are authorized and qualified to make this declaration on behalf of our Employer,
understanding that we are subject to criminal penalty under Article 307 of the Swiss Penal Code for an intentionally
false declaration.


We declare that the documents related to this account and remitted to the Prosecutor of the Canton of Zug via USB
key entitled :

         •    Account_opening_ documents

         •    Account_statements

         •    Portfolio valuations

         •    Transfer_advices

         •    Cash_transactions.xls


are true copies of records which:
1.   were made at or near the time of the occurrence of the matters set forth therein, by (or from information
     transmitted by) a person with knowledge of those matters;
2.   were kept in the course of a regularly conducted business activity;
3.   were made by the said business activity as a regular practice; and,
4.   if not original records, are duplicates of original records or extracts of the Bank's database (such as the file
     entitled : Cash-transactions.xls);
The originals or duplicates of these records are maintained in the country of: SWITZERLAND.



                                                             tBH Compagnie Bancaire Helvetique SA




                                                       Philippe Cordonier                 Christ/pr    Robinson
                Case 2:19-cr-00448-DLR Document 44-3 Filed 04/27/20 Page 4 of 8
                  Compagnie

CBH I              Bancaire
                  Helvetique




                                     Certificate of Authenticity of Business Records



ACCOUNT 28345 Daniela Patricia GOLDMAN
Geneva, September 26, 2019


This Certificate is issued at the request and for the Prosecutor of the Canton of Zug (Staatsanwaltschaft) in relation
to procedure n° RHI 2018 112 WEM.


We the undersigned, are employed by CBH Compagnie Bancaire Helvetique SA, respectively as CEO and Head of
the Legal Department. We are authorized and qualified to make this declaration on behalf of our Employer,
understanding that we are subject to criminal penalty under Article 307 of the Swiss Penal Code for an intentionally
false declaration.


We declare that the documents related to this account and remitted to the Prosecutor of the Canton of Zug via USB
key entitled :

         •    Account_opening_ documents

         •    Account_statements

         •    Portfolio_valuations

         •    Securities_advices

         •    Transfer_advices

              Cash_transactions.xls

              Securities transactions.xlsm


are true copies of records which:
1.   were made at or near the time of the occurrence of the matters set forth therein, by (or from information
     transmitted by) a person with knowledge of those matters;
2.   were kept in the course of a regularly conducted business activity;
3.   were made by the said business activity as a regular practice; and,
4.   if not original records, are duplicates of original records or extracts of the Bank's database (such as the file
     entitled : Cash-transactions.xls and Securities transactions.xlsm);
The originals or duplicates of these records are maintained in the country of: SWITZERLAND.



                                                              CBH Compagnie Bancaire Helvetique SA




                                                           . —
                                                       Philippe Cordonier                 Chrisfoper Robinson
                Case 2:19-cr-00448-DLR Document 44-3 Filed 04/27/20 Page 5 of 8
                  Compagnie

CBH I             Bancaire
                  Helvetique




                                     Certificate of Authenticity of Business Records



ACCOUNT 28346 Fernando LOUREYRO
Geneva, September 26, 2019


This Certificate is issued at the request and for the Prosecutor of the Canton of Zug (Staatsanwaltschaft) in relation
to procedure n° RHI 2018 112 WEM.


We the undersigned, are employed by CBH Compagnie Bancaire Helvetique SA, respectively as CEO and Head of
the Legal Department. We are authorized and qualified to make this declaration on behalf of our Employer,
understanding that we are subject to criminal penalty under Article 307 of the Swiss Penal Code for an intentionally
false declaration.


We declare that the documents related to this account and remitted to the Prosecutor of the Canton of Zug via USB
key entitled :

         •    Account_opening_ documents

         •    Account_statements

         •    Portfolio_valuations

         •    Securities_advices

         •    Transfer_advices

         •    Cash_transactions.xls

              Securities transactions.xlsm


are true copies of records which:
1.   were made at or near the time of the occurrence of the matters set forth therein, by (or from information
     transmitted by) a person with knowledge of those matters;
2.   were kept in the course of a regularly conducted business activity;
3.   were made by the said business activity as a regular practice; and,
4.   if not original records, are duplicates of original records or extracts of the Bank's database (such as the file
     entitled : Cash-transactions.xls and Securities transactions.xlsm);
The originals or duplicates of these records are maintained in the country of: SWITZERLAND.



                                                                   Comp aflie Bancaire Helvetique SA




                                                       Philippe Cordonier                 Chris     er Robinson
                Case 2:19-cr-00448-DLR Document 44-3 Filed 04/27/20 Page 6 of 8
                  Compagnie

CBill I            Bancaire
                  Helvetique




                                    Certificate of Authenticity of Business Records



28347 Mariano Augusto GRACIARENA
Geneva, September 26, 2019


This Certificate is issued at the request and for the Prosecutor of the Canton of Zug (Staatsanwaltschaft) in relation
to procedure n° RHI 2018 112 WEM.


We the undersigned, are employed by CBH Compagnie Bancaire Helvetique SA, respectively as CEO and Head of
the Legal Department. We are authorized and qualified to make this declaration on behalf of our Employer,
understanding that we are subject to criminal penalty under Article 307 of the Swiss Penal Code for an intentionally
false declaration.


We declare that the documents related to this account and remitted to the Prosecutor of the Canton of Zug via USB
key entitled :

         •    Account_opening documents

         •    Security_advices

         •    Securities_transactions.xlsm


are true copies of records which:
1.   were made at or near the time of the occurrence of the matters set forth therein, by (or from information
     transmitted by) a person with knowledge of those matters;
2.   were kept in the course of a regularly conducted business activity;
3.   were made by the said business activity as a regular practice; and,
4.   if not original records, are duplicates of original recordsor extracts of the Bank's database (such as the file
     entitled : Securities transactions.xlsm).


The originals or duplicates of these records are maintained in the country of: SWITZERLAND.



                                                                 H Compagnie Bancaire Helvetique SA




                                                       Philippe Cordonier                 Chritoier Robinson
                Case 2:19-cr-00448-DLR Document 44-3 Filed 04/27/20 Page 7 of 8
                  Compagnie

CBH I             Bancaire
                  Helvetique




                                     Certificate of Authenticity of Business Records



ACCOUNT 655676 LAJAS TRADING SA
Geneva, September 26, 2019


This Certificate is issued at the request and for the Prosecutor of the Canton of Zug (Staatsanwaltschaft) in relation
to procedure n° RHI 2018 112 WEM.


We the undersigned, are employed by CBH Compagnie Bancaire Helvetique SA, respectively as CEO and Head of
the Legal Department. We are authorized and qualified to make this declaration on behalf of our Employer,
understanding that we are subject to criminal penalty under Article 307 of the Swiss Penal Code for an intentionally
false declaration.


We declare that the documents related to this account and remitted to the Prosecutor of the Canton of Zug via USB
key entitled :

         •    Account_opening_ documents

         •    Account_statement

         •    Portfolio_valuations

         •    Securities_advices


are true copies of records which:
1.   were made at or near the time of the occurrence of the matters set forth therein, by (or from information
     transmitted by) a person with knowledge of those matters;
2.   were kept in the course of a regularly conducted business activity;
3.   were made by the said business activity as a regular practice; and,
4.   if not original records, are duplicates of original records.


The originals or duplicates of these records are maintained in the country of: SWITZERLAND.



                                                                    BH Compagnie Bancaire Helvetique SA




                                                         Philippe Cordonier               Christ       Robinson
                Case 2:19-cr-00448-DLR Document 44-3 Filed 04/27/20 Page 8 of 8
                    Compagnie

C BI-I          I
                    Bancaire
                    Helvetique




                                     Certificate of Authenticity of Business Records



ACCOUNT 656172 FIRLE TRADING SA

Geneva, September 26, 2019


This Certificate is issued at the request and for the Prosecutor of the Canton of Zug (Staatsanwaltschaft) in relation
to procedure n° RHI 2018 112 WEM.


We the undersigned, are employed by CBH Compagnie Bancaire Helvetique SA, respectively as CEO and Head of
the Legal Department. We are authorized and qualified to make this declaration on behalf of our Employer,
understanding that we are subject to criminal penalty under Article 307 of the Swiss Penal Code for an intentionally
false declaration.


We declare that the documents related to this account and remitted to the Prosecutor of the Canton of Zug via USB
key entitled :

         •    Account_opening_ documents

         •    Account_statement

         •    Portfolio valuations

         •    Securities_advices


are true copies of records which:
1.   were made at or near the time of the occurrence of the matters set forth therein, by (or from information
     transmitted by) a person with knowledge of those matters;
2.   were kept in the course of a regularly conducted business activity;
3.   were made by the said business activity as a regular practice; and,
4.   if not original records, are duplicates of original records.


The originals or duplicates of these records are maintained in the country of: SWITZERLAND.



                                                                    Compagnie Bancaire Helvetique SA




                                                         Philippe Cordonier               Chr/stpher Robinson
